Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 16, 2016

The Court of Appeals hereby passes the following order:

A16A1389. ZEPHANIA BAKER v. SHERYL DRAKEFORD.

      This appeal was docketed on April 5, 2016. The appellant’s brief and
enumeration of errors were due to be filed no later than April 25, 2016. Court of
Appeals Rules 22 (a) and 23 (a). On April 27, 2016, this court issued an order
directing appellant to file a brief and enumeration of errors no later than May 9, 2016.
Appellant has not timely filed a brief and enumeration of errors, and no further
extension of time for filing has been granted.             Accordingly, this appeal is
DISMISSED. Court of Appeals Rules 7 and 23 (a).



                                        Court of Appeals of the State of Georgia
                                                                             05/16/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.